FORREST v. CITY OF TULSA



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:FORREST v. CITY OF TULSA

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




FORREST v. CITY OF TULSA2019 OK 16Case Number: 115803Decided: 04/02/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 16, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


CHRISTOPHER FORREST, Petitioner,
v.
CITY OF TULSA, OWN RISK #10435, and THE WORKERS'COMPENSATION COMMISSION, Respondents.


MEMORANDUM OPINION



COMBS, J.:

¶1 This is an appeal of an Order Affirming Decision of Administrative Law Judge by the Oklahoma Workers' Compensation Commission En Banc filed on February 21, 2017. Petitioner suffered a compensable injury after the effective date of the Administrative Workers' Compensation Act (AWCA) (Title 85A). The Administrative Law Judge (ALJ) awarded Petitioner Permanent Partial Disability (PPD). The ALJ also determined the City of Tulsa was entitled to a credit from the PPD award in the sum of $1,095.20, pursuant to 85A O.S. § 89. The Petitioner challenged the constitutionality of this credit. The ALJ found the credit against PPD awards was constitutional. The Oklahoma Workers' Compensation Commission En Banc affirmed. The dispositive issue on appeal concerns the constitutionality of the employer credit against PPD awards. This cause was assigned to this office on March 28, 2018.
¶2 Upon review of the record and briefs of the parties, this Court has determined the issues raised in this appeal have already been decided in our recent opinion in Braitsch v. City of Tulsa, 2018 OK 100, ____P.3d______, 2018 WL 6617141. In Braitsch, this Court held the credit provided under 85A O.S. § 89 was constitutional. The Order of the Oklahoma Workers' Compensation Commission En Banc is affirmed.

¶3 Wyrick, V.C.J., Kauger, Winchester, Combs and Darby, JJ., concur.
¶4 Edmondson, J., concurs by reason of stare decisis.
¶5 Gurich, C.J., Colbert and Reif, JJ., dissent.



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Supreme Court Cases
 CiteNameLevel
 2018 OK 100, 436 P.3d 14, BRAITSCH v. CITY OF TULSACited
Title 85A. Workers' Compensation
 CiteNameLevel
 85A O.S. 89, Reimbursement - DeductionsDiscussed


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA